Title: From Alexander Hamilton to James McHenry, 25 April 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Post to letter of 25 of April to Scy of War
            April 25, 1799
          
          A Capt Bruff of the first Regiment of Artillery will arrive here in a day or two on his way to Maryland, where as you are informed, he will be employed in Recruiting a Company. I request that for this purpose he may be furnished with money Cloathing Knapsacks Camp Kettles & Canteens—
        